IN THE SUPREME COURT, STATE OF WYOMING

                                  2022 WY 97

                                                       APRIL TERM, A.D. 2022

                                                               August 16, 2022

IN THE MATTER OF THE
GUARDIANSHIP OF: GAP, EJM and
MCM, minor children,

JOHN KENNEDY and CAROL LINDA
PADILLA KENNEDY,

Appellants
(Respondents),                                     S-21-0292

v.

GILBERT PADILLA and JESSICA
PADILLA,

Appellees
(Petitioners).

                 Appeal from the District Court of Natrona County
                    The Honorable Kerri M. Johnson, Judge

Representing Appellants:
      Seth Shumaker, Sheridan, Wyoming.

Representing Appellees:
      Geneva Engelhart, Casper, Wyoming.

Guardian ad Litem:
     No appearance.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of any typographical or other formal errors so that correction may be made before
final publication in the permanent volume.
BOOMGAARDEN, Justice.

[¶1] A Colorado court removed GAP, MCM, and EJM from Jessica and Gilbert Padilla’s
custody and placed them in foster care in 2015. In 2016, the court granted Carol “Linda”
Padilla Kennedy and John Kennedy, Gilbert’s sister and her husband, guardianship of all
three children. In 2020, the Padillas, who are GAP’s biological parents and MCM’s and
EJM’s relatives and former guardians, petitioned the Wyoming district court to terminate
the Kennedys’ guardianships. Following a hearing, the court terminated the Kennedys’
guardianships of GAP and MCM and granted the Padillas guardianship of MCM. The
Kennedys appeal, challenging the court’s application of the guardianship statutes and best
interest findings. We affirm.

                                               ISSUES

[¶2]    We rephrase the issues as:

                I. Did the district court err when it terminated the Kennedys’
                guardianship of GAP?

                II. Did the district court err when it terminated the Kennedys’
                guardianship of MCM and granted guardianship to the
                Padillas?

                                                FACTS

[¶3] Jessica and Gilbert Padilla, who married in July 2011, have one biological child,
GAP, born in January 2011. In 2013, Jessica obtained guardianship over her two younger
half siblings, EJM and MCM, born in 2005 and 2006, respectively. 1 At that time, the
Padillas and the three children lived in Fort Collins, Colorado, where the couple owned a
home and Gilbert worked at a car dealership.

[¶4] After a series of unfortunate events that included Gilbert sustaining a work injury
and losing his job, the family moving into a camper, Gilbert and Jessica using
methamphetamine, Gilbert getting arrested for DUI and child endangerment, and the
children being left unattended during Gilbert’s arraignment, the State of Colorado removed
all three children from the Padillas’ care in July 2015. The children were placed in
Colorado foster care and later adjudicated dependent and neglected.




1
 Jessica, EJM, and MCM have the same father. EJM and MCM’s mother is not in their lives. The two
children, who previously lived in Utah, came to reside with the Padillas due to their father’s alcohol and
substance abuse and legal troubles.


                                                    1
[¶5] The Colorado court ordered the Padillas to complete a treatment plan before they
could regain custody of the children. Though they had visitation with the children during
this time, they ultimately failed to complete their plans, and the Colorado Department of
Family Services sought a permanent placement for the children. In December 2015, the
children went to live with Gilbert’s sister and her husband, the Kennedys, in Casper,
Wyoming. The Padillas agreed with this placement. 2

[¶6] In March 2016, the Padillas encountered more legal trouble. After leading officers
on a high speed chase in Fort Collins, Jessica was charged with eluding and misdemeanor
possession and Gilbert was charged with criminal impersonation for giving officers a fake
name. Upon their convictions, Gilbert was sentenced to three years of probation and
Jessica was sentenced to three years at a halfway house. Jessica failed to complete her
sentence at the halfway house and went to prison in 2017 before being released on parole.

[¶7] Meanwhile, in September 2016, the Colorado court found that Jessica and Gilbert
were “unable to parent the children” and issued permanent orders allocating parental
responsibilities for all three children to the Kennedys. 3 The court left the Padillas’
visitation with the children to the Kennedys’ discretion.

[¶8] In May 2019, after completing their probation and parole obligations, the Padillas
moved to Casper to be closer to the children. At first, they had some visitation with the
children with the Kennedys present. The parties had differing accounts of how these visits
went. Jessica and Gilbert claimed that Linda limited their contact with the children and
often disciplined the children for showing them affection. Linda stated that Jessica
exhibited bizarre behavior during the visits, and that Jessica and Gilbert fought in front of
the children and upset them. Linda eventually cut off contact with the Padillas, 4 and
allowed them only phone contact with the children.

[¶9] MCM began exhibiting behavioral issues in 2019. 5 She began contacting other
biological family members in Utah, acting out against Linda, and running away. On one
occasion, she ended up at the Padillas’ home and told them about her conflict with Linda.
The Padillas called law enforcement and DFS, who responded, inspected their home, and
determined it would be okay for MCM to stay there, but Linda did not allow it. By the
time this case went to a hearing in 2021, MCM had run away from the Kennedys’ house at

2
  Jessica and Gilbert had moved in with the Kennedys in September 2015. Linda employed them at her
company and gave the Padillas money so they could visit the children in Colorado. Jessica and Gilbert
moved out of the Kennedys’ home and back to Colorado before the children moved in with the Kennedys.
3
  These orders were registered as orders of guardianship in Wyoming in October 2020.
4
  Tensions were mounting for other reasons during this time, as Gilbert and Jessica had gone back to work
for Linda when they returned to Casper in 2019. Linda fired Jessica after only a few months, again claiming
she was exhibiting bizarre and dangerous behavior. Gilbert either quit or was fired shortly thereafter.
5
  By the time of the hearing in 2021, MCM had been diagnosed with reactive attachment disorder, major
depressive disorder, and oppositional defiant disorder.


                                                    2
least three times; and had been admitted to the Wyoming Behavioral Institute seven or
eight times, the Youth Crisis Center four or five times, and a few other institutions.

[¶10] The Padillas filed their petition to terminate the Kennedys’ guardianships in July
2020. As to GAP, they argued his guardianship was no longer necessary and should be
terminated because they were “fit and competent to provide care for” him. Their petition
stated they had each been sober for over three years; they had attended treatment programs
and sought counseling; they had suitable, stable housing; Gilbert had obtained stable
employment at the Wyoming Rescue Mission; and they had both completed anger
management classes, parenting classes, and marriage counseling. As to EJM and MCM,
they maintained it was in the children’s best interest to have the Padillas “appointed as their
guardians[.]” They claimed they were “fit and proper” to have guardianship and the
Kennedys were not acting in the children’s best interest, as the children were isolated,
emotionally abused, and not receiving proper medical care.

[¶11] The Kennedys opposed the petition, denying the allegations against them and
asserting t the Padillas were not recovered and were “[in]capable of caring for a child.”
They maintained it was in all three of the children’s best interests to continue the Kennedys’
guardianships. The district court appointed a Wyoming guardian ad litem (GAL) in April
2021.

[¶12] The court heard testimony from several witnesses at the August 2021 hearing. 6 The
Padillas’ mental health nurse practitioner, Peter Dahlberg, testified to the progress Jessica
and Gilbert had made. He stated that Jessica was receptive to and engaged in her therapy
and her mental health had stabilized, and Gilbert responded very quickly to therapy and
had shown success and stability both at work and personally. Gilbert and Jessica each
testified they had been sober since March 2016, had made significant progress on their
mental health through counseling and other programs, and had maintained a stable
residence for two years. They expressed they were fit and able to be parents again.

[¶13] Gilbert also testified he was working as a case manager at the Wyoming Rescue
Mission and starting school that fall to obtain his bachelor’s degree in addiction counseling.
When asked about Linda committing MCM to the Wyoming Behavioral Institute’s acute
unit, Gilbert expressed concern and stated his belief that she does not need to be there. He
explained they had explored options for MCM, including the residential program through
the Youth Crisis Center and another program through the Mercer House that, along with
counseling, would be aimed toward getting her back home if they became her guardians.
He also stated he understands that GAP may have some anger toward him and Jessica, and

6
 The court heard from twelve witnesses in total: Gilbert and Jessica; their mental health nurse practitioner;
Gilbert’s boss at the Wyoming Rescue Mission; Jessica’s sister; Linda; EJM; the children’s therapist;
MCM’s social worker; the children’s Colorado GAL; and two Wyoming police officers who had contact
with the family.


                                                     3
because of that, he agreed both individual and family counseling would be important and
a plan to gradually transition him back into their custody might be necessary. Lastly, he
testified they had already considered schools and medical providers for GAP.

[¶14] Gilbert’s boss at the Wyoming Rescue Mission, Dave Matthews, testified Gilbert
had been working for him for two years, had passed his random drug tests at work, was
doing really well, and had been promoted. He described Gilbert as “[g]enuine, sincere,
caring, [and] compassionate[.]” Jessica’s sister, Jamie Cook, testified she spoke with
Jessica every day and had seen a lot of growth in her. She stated Jessica was strong, loving,
and just wanted to be a mom again. Furthermore, Jamie testified the children expressed to
her their desire to have more contact with her and their other family members, but Linda
had largely prevented that contact.

[¶15] Linda testified she had been helping the Padillas since before their legal troubles
began. And, though she admitted to having minimal contact with the Padillas in the years
before the hearing, she stated she did not believe they had changed—she believed they still
used drugs and alcohol and engaged in domestic violence. She claimed it took her six years
to get the children comfortable and stable. As to MCM, she believed her biological family
in Utah encouraged her to act out while in the Kennedys’ care. She testified MCM needs
a structured environment, and she plans to send her to a facility in Missouri once they have
room for her. MCM’s social worker at the Wyoming Behavioral Institute, Cecelia Stark,
testified MCM’s issues with Linda were a “central theme” in MCM’s treatment, but she
believed t Linda had MCM’s best interests in mind.

[¶16] The children’s therapist, Frank Shablo, testified to each child’s stance on the
guardianship matter. He stated EJM and GAP had told him they did not want to return to
the Padillas’ custody, and GAP was well-adjusted and felt safe with the Kennedys. MCM,
however, had expressed to him she wanted the Padillas to be her guardians. EJM, who was
16 at the time of the hearing, testified last. He stated the Kennedys never treated him poorly
and he was happy living with them. The Padillas ultimately conceded EJM should be
allowed to remain with the Kennedys and only asked that they be allowed to have contact
with him.

[¶17] At the close of the hearing, the GAL recommended that, if the court finds the
Padillas fit, it should impose a gradual transition plan to ease GAP back into their custody.
As to MCM, the GAL explained she communicated frequently with her counselors and
therapists and they all disagreed with Linda’s plan to send MCM to the Missouri facility.
In her written findings and conclusions to the court, she recommended that GAP’s and
MCM’s guardianships be terminated.

[¶18] Following the hearing, the court terminated the Kennedys’ guardianships of GAP
and MCM and granted the Padillas guardianship of MCM. The Kennedys appealed both



                                              4
terminations. Additional facts and district court findings are set out in the discussion of
the issues.

                                           DISCUSSION

[¶19] “Guardianship matters are controlled and governed exclusively by statute.” Matter
of Guardianship of ARB, 2021 WY 102, ¶ 8, 495 P.3d 297, 299 (Wyo. 2021) (quoting KO
v. LDH (In re MEO), 2006 WY 87, ¶ 18, 138 P.3d 1145, 1150 (Wyo. 2006)). To the extent
we must interpret the guardianship statutes and determine whether the court correctly
applied them, our review is de novo. See Ailport v. Ailport, 2022 WY 43, ¶ 22, 507 P.3d
427, 437 (Wyo. 2022) (citation omitted). Otherwise, we review both the establishment and
the termination of guardianships under the same standard. ARB, ¶ 7, 495 P.3d at 299. We
presume the district court’s factual findings “are correct and will not set them aside unless
they are inconsistent with the evidence, clearly erroneous or contrary to the great weight
of the evidence.” Id. (quoting In re SRB-M, 2009 WY 22, ¶ 8, 201 P.3d 1115, 1117 (Wyo.
2009)). And we review the court’s conclusions of law de novo. Id. (quoting SRB-M, ¶ 8,
201 P.3d at 1117).

I.      The district court did not err when it terminated the Kennedys’ guardianship of
        GAP.

[¶20] Determining whether the district court erred when it terminated the Kennedys’
guardianship of GAP, the Padillas’ biological child, requires consideration of two statutory
provisions. See Wyo. Stat. Ann. §§ 3-3-1101(a)(v), 3-3-1107(a) (LexisNexis 2021).

        Wyo. Stat. Ann. § 3-3-1101(a)(v)

[¶21] Under Wyo. Stat. Ann. § 3-3-1101(a)(v), “[a] guardianship shall cease . . . [u]pon
determination by the court that the . . . guardianship is no longer necessary[.]” The burdens
of proof under this statute are well settled. See Matter of Guardianship of DEP, 2021 WY
122, ¶¶ 21–22, 497 P.3d 928, 932 (Wyo. 2021); ARB, ¶¶ 8–9, 495 P.3d at 299; SRB-M,
¶¶ 10–24, 201 P.3d at 1118–21. 7

[¶22] First, the parent seeking termination bears the burden to establish “that the
guardianship is no longer necessary[.]” See DEP, ¶ 22, 497 P.3d at 932 (quoting ARB, ¶ 9,
495 P.3d at 299). In past cases, we have found that a parent may establish the guardianship
is no longer necessary by showing that the circumstances that gave rise to the guardianship

7
  DEP, ARB, and SRB-M all involved parents who were “never adjudicated to be unfit[.]” We find no basis
for applying the § 3-3-1101(a)(v) burdens differently in this case—where a state agency removed the child
from the parents’ custody and a court determined that the parents were “unable to parent the children”—
because a previous finding of parental unfitness has no bearing on whether the guardianship is still
necessary at the time of the termination proceedings. Instead, the circumstances contemporary to the
termination proceedings control that determination.


                                                   5
no longer exist. 8 See id. ¶ 23, 497 P.3d at 932 (“The district court implicitly found that
[the mother] established the guardianship was no longer necessary for the reason it had
been established.”); ARB, ¶ 11, 495 P.3d at 300 (the mother “proved that the purposes for
which the guardianship was established no longer existed”); SRB-M, ¶ 24, 201 P.3d at 1121
(“once [the mother] established that the guardianship was no longer necessary for the
reasons it had been established . . . [t]he burden then shifted to [the guardian]”). If the
parent meets that burden, the “parental preference principle” applies, establishing a
rebuttable presumption that the child should be reunited with the parent. See DEP, ¶ 22,
497 P.3d at 932 (citing ARB, ¶ 9, 495 P.3d at 299); 29 Am. Jur. 2d Evidence § 244, Westlaw
(database updated May 2022) (“In guardianship termination proceedings involving a
biological [] parent, the parental preference principle serves to establish a rebuttable
presumption that the best interests of a child are served by reuniting the child with [their]
parent.” (footnote omitted)); see also 67A C.J.S. Parent and Child § 70, Westlaw (database
updated May 2022) (“Under the parental preference principle, a parent’s natural right to
the custody of [their] child trumps the interests of strangers to the parent-child
relationship[.]” (citation omitted)).

[¶23] Once the parental preference principle applies, the burden “shifts to the nonparent
to rebut [that] presumption by proving, by a preponderance of the evidence, that the parent
is unfit.” DEP, ¶ 22, 497 P.3d at 932 (quoting ARB, ¶ 9, 495 P.3d at 299). This shifting
allocation of the burdens “is consistent with the policy underlying the establishment of
guardianships and the constitutional protections afforded a child’s biological parent.” Id.
(quoting ARB, ¶ 9, 495 P.3d at 299); see also MEO, ¶ 21, 138 P.3d at 1152 (discussing a
biological parent’s fundamental right to parent their children).

[¶24] Following the guardianship hearing in this case, the court determined that “[t]he
circumstances that required the guardianship in 2015-2016 no longer exist.” It found:

                The [Padillas] have taken the steps necessary to better their
                lives since May 2019. Both [] are clean and sober and actively
                involved in mental health counseling. They have a stable
                home. Gilbert is gainfully employed and intends to get a BA
                degree in addiction therapy. The evidence showed that [the
                Padillas] can provide a safe home for their child.

Thus, it concluded the Padillas had “met their burden to prove that the guardianship of
GAP is no longer necessary.” The record supports this determination, and the Padillas
therefore had the benefit of the parental preference principle.

8
  We recognize that this showing may not be sufficient to overcome the parent’s burden of proving “that
the guardianship is no longer necessary” in all cases. The district court may determine, upon consideration
of the parties’ evidence, that other circumstances, not explicitly identified at the creation of the
guardianship, exist or have arisen that make it necessary to continue the guardianship.


                                                    6
[¶25] Appropriately shifting the burden, the court went on to conclude that the Kennedys
failed to demonstrate that the Padillas were unfit to parent. Linda admitted at trial that she
had had little to no contact with the Padillas since 2019, and the court found that her
testimony that they were “currently unfit was entirely based on speculation and
conjecture.” Ultimately, it found that Linda had provided “no proof” that the Padillas were
using drugs or otherwise unable to “adequately provide the care necessary to GAP.” The
record again supports the court’s findings.

[¶26] Unless the non-parent asserted, at this juncture, that exceptional circumstances
existed to outweigh the principle that a fit parent is entitled to custody of their child, see
ARB, ¶ 10, 495 P.3d at 299–300, infra ¶ 32, the court’s analysis would have, until recently,
ended here. In 2019, however, as the district court recognized, the legislature enacted Wyo.
Stat. Ann. § 3-3-1107(a), which requires the court to conduct a best interest of the child
analysis in every guardian termination proceeding involving a biological child.

        Wyo. Stat. Ann. § 3-3-1107(a)

[¶27] Wyo. Stat. Ann. § 3-3-1107(a), which applies specifically to the termination of a
guardianship of a biological child, provides that “[u]pon the filing of a petition for
termination of guardianship by a parent, the court shall consider the best interests of the
child while giving deference to the rebuttable presumption that a fit parent is entitled to
custody of their child.” 9 We have not yet had the opportunity to interpret and apply this
statute. See DEP, ¶¶ 22–27, 497 P.3d at 932; ARB, ¶ 9 n.3, 495 P.3d at 299 n.3.

[¶28] Under the plain language of this provision, courts must consider the child’s best
interests while giving deference to the parental preference principle. See Wyo. Stat. Ann.
§ 3-3-1107(a). Notably, the legislature declined to enumerate specific factors courts must
consider in this best interest determination. See e.g., Wyo. Stat. Ann. § 20-2-201(a)
(enumerating factors for a court to consider in determining the best interests of a child in a
custody dispute between parents). We have held in such instances that the “court may
determine best interests in accordance with its familiar role without considering any
particular list of factors.” Ailport, ¶ 31, 507 P.3d at 439.

[¶29] In crafting this provision, the legislature clearly recognized that “a simple weighing
of the best interests of the [child]” would be insufficient to protect a fit parent’s
fundamental right to care for their child, and it therefore directed courts to give “deference”
to that right when determining whether to continue a guardianship. See id. ¶ 13, 507 P.3d

9
  In their first issue, the Kennedys maintain that the district court “seems” to have erroneously applied a
presumption that the Padillas were fit under § 3-3-1107(a) and thereby misinterpreted this statute. We
understand the Kennedys’ confusion, as the district court provided an imprecise explanation of the burdens
in its order but, for the reasons stated above, we conclude that the district court did not simply presume the
Padillas were fit—it properly held the Padillas to their burden of demonstrating that the guardianship was
no longer necessary under § 3-3-1101(a)(v) because they were fit to care for GAP. See supra ¶ 24.


                                                      7
at 434 (explaining the United States Supreme Court’s decision about grandparent visitation
in Troxel v. Granville, 530 U.S. 57, 67, 120 S.Ct. 2054, 2061, 147 L.Ed.2d 49 (2000),
where it noted that analyzing the child’s best interests alone was insufficient to protect the
parent’s rights). To give deference, courts must “show[] respect for” or take a “respectful
. . . approach . . . toward” a “person or [] institution whose action, proposal, opinion, or
judgment should be presumptively accepted[.]” Deference, Black’s Law Dictionary (11th
ed. 2019).

[¶30] This provision therefore requires us to consider a child’s best interest while
respecting the “presumption that a fit parent is entitled to custody of their child”—and,
because a fit parent’s right to the care, custody, and control of their child is fundamental,
it necessarily carries greater weight. See SRB-M, ¶ 18, 201 P.3d at 1119 (noting that
because a parent has a fundamental right to “the care, custody, and control” of their
children, we generally do not condone the “removal of a child from a fit parent” (citations
omitted)). Only in limited circumstances will a child’s best interest outweigh a fit parent’s
fundamental right, and we conclude that, under § 3-3-1107(a), only a showing of harm to
the child will justify an infringement of that right.

[¶31] Consequently, in order to show that it is in the child’s best interest to continue the
guardianship under § 3-3-1107(a), a guardian has the burden to show that termination of
the guardianship will be harmful to the child—if the guardian cannot carry this burden, the
biological parent is entitled to custody of the child. This interpretation is consistent with
other instances in which we have considered what a non-parent must show to override a
parent’s fundamental right to the care, custody, and control of their child. See Ailport,
¶¶ 33, 42, 507 P.3d at 440, 442 (holding that grandparents petitioning for visitation over a
parent’s objection must demonstrate that the parent is unfit to make visitation decisions or
that the child would be harmed by the parent’s visitation decision).

[¶32] It is also consistent with our recognition in cases applying the guardianship statutes
as they existed prior to the 2019 enactment of § 3-3-1107(a) that there are “narrow
exceptions to the principle that a fit parent is entitled to custody of her child.” ARB, ¶ 10,
495 P.3d at 299 (citing MEO, ¶ 50 n.14, 138 P.3d at 1159 n.14; SRB-M, ¶ 21, 201 P.3d at
1120). For example, we noted:

              [T]he termination of an established guardianship may raise
              concerns that do not arise when a guardian is appointed,
              specifically, the fact that a child may have been in a guardian’s
              custody for many years, may be strongly attached to the
              guardian, and may experience significant emotional turmoil if
              removed from the guardian’s custody. In light of these
              concerns, we reiterate our statement in MEO, 138 P.3d at 1159
              n. 14, that under “exceptional circumstances” or for
              “compelling reasons” exceptions may be made to the principle


                                              8
              that a fit parent is entitled to custody of his or her child.
              “Generally, these exceptions acknowledge a child’s real family
              unit or emotional attachment, or take account of a biological
              parent’s failure to accept parental responsibility.” Id., citing
              Bennett v. Jeffreys, 40 N.Y.2d 543, 387 N.Y.S.2d 821, 356
              N.E.2d 277, 284 (1976), where a child was in the custody of a
              non-parent for so long that his removal risked causing him
              psychological trauma and Barstad v. Frazier, 118 Wis.2d 549,
              348 N.W.2d 479, 489 (1984), in which the court found
              “compelling reasons” to include abandonment, persistent
              neglect of parental responsibilities, extended disruption of
              parental custody, or other extraordinary circumstances
              drastically affecting the welfare of the child.

ARB, ¶ 10, 495 P.3d at 299 (quoting SRB-M, ¶ 21, 201 P.3d at 1120). This exceptional
circumstances inquiry is now appropriately incorporated into the § 3-3-1107(a) best interest
analysis, which requires the non-parent to show that termination of the guardianship will
be harmful to the child.

[¶33] The district court, in applying § 3-3-1107(a) prior to our interpretation, looked to
the child custody best interest factors in Wyo. Stat. Ann. § 20-2-201 to analyze GAP’s best
interests. Its findings related to those factors are supported by the record and, we conclude,
are sufficient, without need for remand, to demonstrate that the Kennedys failed to establish
that GAP would be harmed if the guardianship was terminated.

[¶34] In claiming that the district court’s best interest findings were inconsistent with the
evidence and clearly erroneous, the Kennedys emphasize that GAP told his counselor he
did not want to live with his parents and expressed anger toward them. They maintain that
GAP is bonded with them and well-adjusted. They also argue that Mr. Shablo expressed
concern about Jessica’s ability to be a caretaker, and claim the evidence shows that she
struggles with her mental health and the Padillas struggle with domestic violence. They
contend that emotional trauma will come to GAP if the guardianship is terminated, as
evidenced by the court’s order for a reintegration plan.

[¶35] However, the court found that the bulk of the Kennedys’ evidence, instead of
focusing on the circumstances at the time of the hearing, was “centered around the reasons
why the guardianship was granted in the first place.” The court declined to give GAP’s
statements to Mr. Shablo much weight, as it found that “GAP has been denied any
meaningful contact with his parents” and it was “clear” the Kennedys had been
“influencing him” in that regard. It noted that GAP also told Mr. Shablo he was afraid to
see his parents because he thought he might “start liking them again.” Additionally, the
court explained that Mr. Shablo testified that therapeutic intervention and a reintegration



                                              9
plan were required to “successfully reunify” the family, he offered to facilitate that
transition, and the court agreed.

[¶36] After reviewing the record, and in giving appropriate deference to the Padillas’
fundamental right to the care, custody, and control of GAP, we conclude that the district
court’s best interest findings are not inconsistent with the evidence or clearly erroneous.
The Kennedys were unable to show harm would come to GAP if the guardianship
terminated, and we therefore affirm the court’s decision to terminate their guardianship.

II.    The district court did not err when it terminated the Kennedys’ guardianship of
       MCM and granted guardianship to the Padillas.

[¶37] The Kennedys also challenge the district court’s factual findings in support of
termination of their guardianship of MCM. Because MCM is not the Padillas’ biological
child, subsection (iv) of the guardianship termination statute more directly applies to her
situation. That provision provides that MCM’s “guardianship shall cease . . . upon . . . [a]
determination by the court that the guardian . . . is not acting in the best interest of the
ward.” Wyo. Stat. Ann. § 3-3-1101(a)(iv). “In such case, the court shall appoint another
guardian[.]” Id.

[¶38] The Kennedys argue they attended every hearing while the children were in foster
care, have provided for MCM since 2015, and have been engaged in her mental health
treatment, while the Padillas have been largely absent. Because of this, they claim the
court’s findings that they were not acting in MCM’s best interest and that the Padillas were
a better placement for MCM are inconsistent with the evidence and clearly erroneous. We
disagree.

[¶39] In terminating their guardianship of MCM, the court first commended the Kennedys
for taking on the role when the Padillas were unable to. It found, however, that the
Kennedys had failed to foster any relationship between MCM and the Padillas or any of
MCM’s other biological family even though the evidence showed MCM wanted those
relationships and her mental health issues had stemmed, in part, from her estrangement
from her family. Rather than try to foster those connections for MCM, it found that Linda’s
response to her issues had been to send her to multiple treatment facilities, and Linda
testified she intended to send her to another one, in Missouri, upon availability. The court
noted that the GAL and MCM’s counselors disagreed this was the best course of treatment
for MCM.

[¶40] The GAL also recommended termination of the Kennedys’ guardianship, explaining
she believedt MCM would refuse to work on her mental health issues given her feelings
toward Linda. Lastly, the court explained that MCM had expressed her desire to have the
Padillas as her guardians, and given her age, the court determined her preference should
carry some weight. For these reasons, it determined the Kennedys were no longer acting


                                            10
in MCM’s best interest, and that it was in her best interest to grant guardianship to the
Padillas.

[¶41] The court’s findings are supported by testimony at the hearing. See supra ¶¶ 13–
17. Given MCM’s serious issues with the Kennedys, Linda’s desire to continue
institutionalizing MCM against the advice of the GAL and MCM’s counselors, the
Padillas’ fitness and willingness to take on the role of guardians, and MCM’s express desire
to live with the Padillas, the district court’s findings that the Kennedys were not acting in
MCM’s best interest and it was in MCM’s best interest to live with the Padillas are not
inconsistent with the evidence or clearly erroneous. We therefore affirm the court’s ruling.

                                      CONCLUSION

[¶42] The district court correctly applied Wyo. Stat. Ann. § 3-3-1101(a)(v), the statute
governing the Padillas’ petition to terminate the Kennedys’ guardianship of their biological
child GAP, in that it required the Padillas to prove the guardianship was no longer
necessary and then, once they met their burden, it shifted the burden to the Kennedys to
prove the Padillas were unfit to parent GAP. The record supports its determinations that
the Padillas met their burden and the Kennedys did not meet theirs.

[¶43] Moreover, though we hold for the first time that § 3-3-1107(a) requires a guardian(s)
seeking to continue their guardianship over the biological child of a fit parent(s) to show
that termination of the guardianship will be harmful to the child, we conclude the district
court’s findings are sufficient, without need for remand, to demonstrate that the Kennedys
failed to meet this burden. We therefore affirm the court’s decision to terminate the
Kennedys’ guardianship of GAP.

[¶44] Additionally, the court’s best interest findings in support of terminating the
Kennedys’ guardianship of MCM and granting guardianship to the Padillas pursuant to
§ 3-3-1101(a)(iv) are supported by the record. We therefore affirm the court’s decision to
terminate the Kennedys’ guardianship of MCM.




                                             11